Case 1:20-mc-00055-VSB Document 1 Filed 01/30/20 Page 1of 3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS DEFENDANTS

Wilmington Trust, National Association Hsin Chi Su (aka Nobu Su, Su Hsin-Chi, Nobu
Morimoto, Nobuyoshi Morimoto)

Attorney’s (Firm Name, Address, and Telephone Number)

Natalie Shkolnik, Wilk Auslander LLP, 1515
Broadway, 43rd Floor, New York, New York 10036,
(212) 981-2300

Attorneys (If Known)

 

 

DESCRIPTION OF CASE

Final Judgment in the United States
District Court for Southern District of
Texas in favor of Wilmington Trust,

National Association on default of loan
guaranties If yes, was this case: Vol. [| Invol. [| Dismissed. ve] Yes [ |

If yes, give date & Case No.

Has this or a similar case been previously filed in SDNY ?

No? 1 Yes? [ Judge Previously Assigned

 

 

NATURE OF CASE

 

[_] M 08-85 Motion to Compel

M 08-85 Motion to Quash

M 08-86 Internet Infringement

M 08-88 Surety Companies

M 08-425 Sureties Proceedings

M 09-282 Attorney Change of Name

M 11-03 SEC Litigation to Freeze Account

M 11-188 Subpoenas - Habeas Corpus

M 11-189 Subpoenas - Habeas Corpus

M 16-88 Sale of Unclaimed Seamen's’ Effects

M 18-66 Forfeiture Proceedings - Funds Held in trust.

28 USC 1746

M 18-302 Registration of a Judgment from Another

District

M 18-304 Administrative Subpoena Proceedings

M 18-305 Registration of Student Loan Judgment

M 18-981 Nonjudicial Civil Forfeiture Proceeding

M 19-25 Order Authorizing IRS Officer to Enter

Premises for Levy

M 19-58 General Bonds in Admiralty Purs. to Local

Admiralty Rule 8

C M 19-63 Receivers - Property in Other Districts

[_] M 19-78 Denial to Sue In Forma Pauperis

C] M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

[_] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

C] M 23 Petition to Perpetuate Testimony

CJ M 25-1 Order for Entry to Effect Levy - IRS Matter

C] M 25-2 Permission to have access to safe deposit
boxes

[] M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev, 06/2017

O OOOO SN OOOO

[] M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

CJ M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M 30 Privacy Act Application

C] M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money

[| M 32 Petition for Writ to Produce Federal Prisoner in
State Court

[| M 33 Inspection Warrant - Department of Energy

[] M 34 Order of Another District Court that the State
Court Produce

CI M 35 Order to Stay Transfer of Federal Prisoner

[_] M 36 National Labor Relations Board

C] M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

C] M 38 Application for Reassignment of Bankruptcy
Proceeding

C] M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[_] M 41 Order of Return of 28:2254/2255 Petition

[| M 42 Order Denying Stay of Deportation

[_] M 43 Contempt of Court in Bankruptcy

C] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

[_] M 46 Order From Another District for Public Viewing

[_] M 47 Bankruptcy Cases - Before Appeal Filed

[_] M 478 Transmission of Proposed Findings of Fact and
Conclusions of Law

CT M 48 Application for Appointment of Counsel - No Case
In This Court

C] M 49 Order Denying Commencement of Civil Action
Case 1:20-mc-00055-VSB Document 1 Filed 01/30/20 Page 2 of 3

NATURE OF CASE CONTINUED

[-] M51 Order to Show Cause - Case Being Transferred
from Northern District of New York

[| M 52 Application for Leave to File a Complaint

C] M 53 Order Barring Individual from Entering
Courthouse Building

C] M 54 Immigration Naturalization - Order Delaying
Deportation

[_] M 55 Petition for Appointment of Impartial Umpire —
Labor Management Relations Act and Others

C] M 58 Application for Extension of Time to File Petition
for Removal

C] M 59 Application to Produce Federal Prisoner in State
Court

LJ M 67 Notice of Eviction to Squatters (USA Cases)

M 71 Application re: Federal Rules Cr. 11(e)(2)

M 72 Order of Attachment of Another District - EDNY
M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

M 77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

M 90 Order of Attachment

M 93 Letters Rogatory

 

OOO OOOO

M 94 Other

 
Case 1:20-mc-00055-VSB Document 1 Filed 01/30/20 Page 3 of 3

 

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Wilmington Trust, National Association, 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Nobu Su, Prison No. A8656eh (Rule 39), Hmp Pentonville, Caledonian Road, London N7 8TT

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

 

CHECK ONE: AT LEAST ONE PARTY ISPROSE No |] Yes [_ |
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO ~—- WHITE PLAINS[_] MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

01/30/2020 [_]U.s. GOVERNMENT ATTORNEY
(| Cee Oe Lo ) [_]no
YES (DATE ADMITTED MO, 07

RECEIPT # ATTORNEY BAR CODE # 3050994

Y

2000
R. )

Ruby J. Krajick, Clerk of Court, Dated

 

 

by Rev. 06/2017
